FILED
                            NOT FOR PUBLICATION                            APR 28 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50198

               Plaintiff - Appellee,             D.C. No. 3:13-cr-03761-BEN

  v.
                                                 MEMORANDUM*
EILEEN ANN GARCIA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Eileen Ann Garcia appeals from the district court’s judgment and challenges

the 71-month sentence imposed following her guilty-plea conviction for

importation of methamphetamine and aiding and abetting, in violation of 21 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 952 and 960 and 18 U.S.C. § 2. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      Garcia contends that the district court committed two legal errors in denying

her request for a minor role adjustment under U.S.S.G. § 3B1.2. First, she

contends that the court failed to take into account her lack of actual knowledge of

the drugs in the truck or the structure and operations of the smuggling

organization. We review de novo the district court’s interpretation of the

guidelines and for clear error the district court’s factual determination that a

defendant is not a minor participant. See United States v. Hurtado, 760 F.3d 1065,

1068 (9th Cir. 2014), cert. denied 135 S. Ct. 1467 (2015). The district court did

not clearly err in determining that Garcia failed to prove that she was entitled to the

adjustment. The court properly considered the totality of the circumstances in

making its determination, including Garcia’s knowledge and understanding of the

criminal enterprise. See Hurtado, 760 F.3d at 1069.

      Garcia next contends that the district court erred by preventing defense

counsel from addressing Garcia’s role in bringing her co-defendant into the

offense. Contrary to Garcia’s contention, the record reveals that her counsel was



///


                                           2                                       14-50198
afforded opportunities to present arguments in favor of the minor role adjustment

and to address the relevant facts. See Fed. R. Crim. P. 32(i)(4)(A)(i).

      AFFIRMED.




                                          3                                  14-50198